DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,570,662 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As indicated in the previous office action, the closest prior art of record fail to disclose or teach the claimed limitations and the applicant’s remarks and arguments were persuasive regarding the art as discussed in the reply received May 5, 2022. The closest prior art of record fail to disclose the claimed combination of elements, in particular a system having a wheel carriage assembly having the specific claimed first wheel and second wheel rotational axes orientations in combination with a hembar that moves about a pivot point to maintain a horizontal orientation. Although Burrowes teaches a hembar and wheel carriage assembly, the hembar cannot maintain a horizontal orientation while permitting movement about a pivot point. Although Takeuchi and Alonso each disclose a hembar that maintains a horizontal orientation and pivot point, it would not have been obvious to modify the prior art to further provide the required combination of elements with the claimed wheel carriage assembly and specific first and second wheel arrangement and axes of rotation. The double patenting rejection has been overcome by the terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634